                 AFFIDAVITDocument
    Case 5:21-mj-00008-CHW OF MELANIE      BARNES
                                   9-4 Filed 01/21/21 Page 1 of 2
        My name is Melanie Barnes. I am of sound mind, and swear that the following is a true

statement, and based upon personal knowledge and personal observation.


        I know McCall Calhoun as an attorney practicing in Americus, GA, who handles criminal

cases. I worked as his secretary up until just a few days ago. I was working as his secretary

during the period between January 6 and January 12th, 2021. My duties included answering the

telephone, checking and responding to voicemail messages on the office phone, and checking the

office email.


       After January 6, 2021, the office received phone calls from people who said hateful and

threatening things to and about Mr. Calhoun. The office also received similar voicemail

messages and emails. The voicemails and emails were saved as part of the routine way we ran

the office. On January 7th, 2021, as I was leaving the office, a man came to the office and asked

if Mr. Calhoun was there. I told him he was not, and the man asked when he would be back.

The man was not a client of Mr. Calhoun's and I did not otherwise recognize him. I told him I

did not know when Mr. Calhoun would return and I left.


       I spoke with Mr. Calhoun's sister 3 times during the week of January 11-15, 2021 , and

each timl spoke with her she stated that Mr. Calhoun had been in and out of the office.


       I, Melanie Barnes, once again swear that the information in my sworn statement above is

accurate and based upon my own personal observation.

                        l') ,...fh
       I so swear, this -'c"---'-~-
                            H-J day of January, 2021.



GEORGIA NOTARY ACKNOWLEDGMENT
State of Georgia, County of   Sum +el!..
    This instrument was acknowledged before me this   ,;}O    day of    eJ1-,. , 1          (month) ,
Case 5:21-mj-00008-CHW
         (year), by _ _ _ _ _Document
                              _ _ (name 9-4    Filed 01/21/21 Page 2 of 2
                                        of signer).
           Personally Known                 Produced Identification
    Type and# of ID _ _ _ _ _ _ _ _ (Seal)


   ,?tl4~cocf:-7/4e-RI~                                 Notary Public • Sumter County, Georgia
                                                      ' ,,., Commis~ion Fxnires October 30, 2021



   ~ eZc/?k/r
           (
    (Name of Notary Typed , Stamped or Printed)                                                          ,/ J
                                                                                                              ',
    Notary Public, State of Georgia
                                                                                                        Ir,


                                                                                                    ,, ,
